Citation Nr: 1202962	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with early nephropathy, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In November 2008, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus with early nephropathy.  In May 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand this claim to the Board.  Thereafter, in September 2009 and again in February 2011, the Board remanded this case for further evidentiary development. The requested development was completed, and the case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with early nephropathy has required the use of an oral hypoglycemic agent and a restricted diet, but does not require regulation of activities or insulin.

2.  The Veteran's early nephropathy is not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or edema, or hypertension at least 10 percent disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with early nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, June 2004 and October 2009 letters to the Veteran provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2004 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The October 2009 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific"). The October 2009 letter also advised the Veteran of how effective dates are assigned and the type of evidence that impacts that determination.  The claim was thereafter readjudicated in November 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private outpatient reports, and the Veteran's lay statements.  He was also afforded a VA examination in July 2004 and again in February 2010.  Addendums to the 2010 report added further to the development of the evidence.  In addition, the prior remand directives have been undertaken.  Specifically, private and VA treatment records are up to date in the claims folder and VA examination has clarified the severity of the Veteran's diabetes and early nephropathy, such that a decision can be made at this time.  Accordingly, the Board finds that the remand directives have been substantially complied with on the issue being decided, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The VCAA provisions have been considered and complied with.  The Veteran was sufficiently notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and contentions, and appearing for his VA examination.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

In this case, the Veteran maintains that he should receive a 40 percent disability rating for his diabetes mellitus.  He was initially granted service connection for diabetes mellitus by way of the April 2003 rating decision.  In June 2004, the Veteran's representative filed a statement indicating a wish to file a new claim for increased rating for diabetes, attaching a May 2004 prescription for Metformin, a diabetes medication.  The November 2004 rating decision assigned a 20 percent rating for diabetes, effective May 25, 2004, the date of the Metformin prescription.  The Veteran perfected an appeal of the 20 percent rating assigned.  Thus, the question before the Board is whether an evaluation in excess of 20 percent is warranted.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent evaluation is assigned for diabetes mellitus that requires insulin and restricted diet or oral hypoglycemic agent and a restricted diet.  For an increase to the 40 percent evaluation, the evidence must show that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least one or 2 hospitalizations per year or twice a month visits to a diabetes care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) to Diagnostic Code 7913 instructs the rating board to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

With the June 2004 claim, the Veteran's representative submitted a copy of a packing list from the VA pharmacy dated May 25, 2004, indicating that he had received a prescription for Metformin HCL 500MG.  In this regard, a May 2004 treatment note addendum shows that the Veteran's A1C lab result indicated a value of 7.5, up from 5.4 in April 2003.  The clinician informed the Veteran, ordered Metformin, and discussed the Veteran's diet with him.  The record shows that the Veteran had used this medication in the past, but was removed from it in July 2003 because his A1C was less than 6.0 in January 2003 lab reports.  So, prior to May 2004, the Veteran was managing diabetes through diet alone.  At the time of the May 2004 prescription, the Veteran's diabetes is shown to be manifested by the need for oral hypoglycemic agent and restricted diet, which meets the criteria for a 20 percent rating under Diagnostic Code 7913.  There is no indication at this time that his activity was restricted.

The Veteran was afforded a VA examination in July 2004.  The examiner indicated that the Veteran's spot test for microalbuminuria disclosed a level of 46.2, which was above the normal range of 0 to 29.  However, the examiner also noted that the Veteran had no symptoms suggestive of systemic complications from diabetes. Specifically, the Veteran denied any tingling or numbness in the hands or feet; there were no visual symptoms; and, there were no symptoms indicative of a cardiovascular problem.  The examiner confirmed that the Veteran was taking Metformin; that he monitored his glucose on a regular basis; and that he had been advised of the appropriate dietary modifications.  At the time of the examination, the Veteran confirmed that he worked full time as a security guard with the state department of corrections.  The examiner's impression was that the Veteran's diabetes was under suboptimal control, but without significant systemic complication.  Yet, the examiner did confirm that the Veteran had early diabetic nephropathy indicated by his elevated microalbuminuria.

Outpatient treatment notes were also reviewed in full.  June 2005 VA lab reports again reveal elevated microalbuminuria.  A July 2005 diabetes education note indicates that the Veteran had a baseline HbA1C level of 6.2 percent during March 2005, which reflected good glycemic control.  

In June 2006, the Veteran underwent an annual diabetic optometry examination with VA and a history of blurred vision was noted, but the diagnosis included diabetes mellitus without retinopathy.  A July 2007 report, however, is positive for retinopathy.

In July 2009, VA outpatient records show HbA1C levels at 6.6, similar to that shown in 2005.

Continued review of the record establishes that there is no indication of weight loss associated as part of the diabetes process.  In fact, in October 2009, VA outpatient records show that the Veteran was counseled on the health effects of being overweight.

The Veteran's private family physician also submitted treatment records dated throughout the course of this appeal.  These records show ongoing treatment for diabetes, with lab findings, and notations as to the treatment course taken.  They are consistent with the other records in the claims folder, in that there is an indication 
of diabetes controlled by diet and oral medication, but with no showing of a prescription for insulin.  VA treatment records from May 2004 through the present also clearly indicate that the Veteran had continuing treatment for diabetes mellitus throughout the course of this appeal.  There is no indication at any time that he has required insulin to control the diabetes.  The Board again recognizes that the diabetes rating criteria for 40 percent, 60 percent and 100 percent, all require the need for insulin.  

In February 2010, following Board remand, the Veteran was again afforded a VA examination to assess the severity of his diabetes.  At that time, it was confirmed that he has had no episodes of ketoacidosis or hypoglycemic reactions and no hospitalizations.  He was noted as being on a diabetic diet, but having gained twenty pounds in the prior year.  The diabetes was noted to have no interference with his employment.  The Veteran confirmed that he sees his diabetes care provider every two to three months.  No skin or cardiac symptoms were reported, although the Veteran did note diagnosis of hypertension that is well-controlled with medication.  He stated he could not recall when he was diagnosed but that it had been a while.  Visual problems were noted to include retinopathy, diagnosed in June 2009.  The examiner also noted that there were no neurologic symptoms and the Veteran reported no renal dysfunction at the time of this examination.  Microalbumin readings were listed from 2003 through 2010, which fluctuated, as low as 28 and has high has 46.  The February 2010 lab report shows a reading of 28, which is within the realm of normal.  The examiner confirmed the diagnosis as type 2 diabetes with mild nephropathy.

In August 2010, an addendum to the VA examination was added to the record.  This addendum confirmed that there is no subjective evidence to support that the Veteran requires regulation of activities, either employment related, or recreational.

In December 2010, the Veteran's private physician submitted a statement that noted the continuation of medication for control of the Veteran's diabetes, with a notation that these medications were intended to protect the Veteran "from end-organ damage.  These damages can take the form of kidney disease, diabetic neuropathy, coronary disease or retinopathy."  This suggests that as of December 2010, no 
end-organ damage had manifested.

In March 2011, a VA examiner reviewed the claims folder, including urinalysis records dating to 2002.  The examiner concluded that "based on the review of the labs...there is no evidence that the Veteran has constant or recurring albumin with hyaline and granular casts or red blood cells."

To summarize, at no time during the appeal period was there objective manifestation of diabetes mellitus to the extent that a regulation of activities or insulin was required.  The clinical records are devoid of notation by any treating physician that activities were in need of regulation, and in fact, the physicians consistently counseled the Veteran on diet and exercise to control weight.  Thus, without restricted activities or the need for insulin, the criteria for a 40 percent rating for the underlying diabetes disability have not been met.  38 C.F.R. § 4.119.  The 20 percent rating presently assigned most closely approximates the severity of the Veteran's diabetes as evidenced by the clinical records and VA examination reports. 

Again, Note (1) to Diagnostic Code 7913 instructs the rating board to separately rate compensable residuals of diabetes.  The Veteran did have an ophthalmological consult during July 2005 in which the examiner found retinopathy secondary to diabetes mellitus.  Further treatment ensued.  By way of the November 2011 rating decision, a separate compensable rating was assigned for the Veteran's retinopathy.  Symptoms related to retinopathy are therefore not for consideration in assigning an evaluation for his diabetes mellitus with early nephropathy.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  The Veteran has not filed a notice of disagreement with the rating assigned to the retinopathy, and the Board will not discuss this aspect of the claim further.  

The Board additionally notes that the July 2004 examiner found early indication of nephropathy manifested by microalbuminuria during laboratory testing.  At that time, the examiner noted there were no systemic symptoms.  Further laboratory tests revealed normal creatine and BUN values in 2004 and 2005, and the records reveal no treatment for nephropathy, no evidence of acute nephritis, and normal blood pressure readings.  For a compensable rating for renal dysfunction, the evidence must show albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  38 C.F.R. § 4.115a (2011).  Again, in March 2011, a VA examiner confirmed that there was no indication in the lab findings of constant or recurring albumin with hyaline and granular casts or red blood cells.  Further review of the record reveals that there is no indication of edema at any time.  

Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

The record reveals that the Veteran has been treated for hypertension with medication.  The record reveals him denying hypertension on the April 2003 VA examination.  VA outpatient records are negative for mention of hypertension in 2004 and 2005.  Private treatment records dating from June 2001 to 2011 first note a diagnosis of hypertension on a March 2007 record.  The Board has reviewed all of the blood pressure readings in the private and VA treatment records and found none with a diastolic pressure of 100 or more or with systolic pressures anywhere near 160.  Thus, hypertension has not been manifested to a level of 10 percent during the course of appeal.  Thus, the Veteran does not meet the criteria for a compensable rating for hypertension, and a separate rating for renal dysfunction is not warranted.  Accordingly, as the Veteran's "early nephropathy" is not shown to be compensable, it is deemed part of the underlying diabetes process.  

There is no indication in the treatment notes to show a compensable level of disability as to any other potential residual to diabetes.  Thus, the rating under Diagnostic Code 7913 is found to encompass all elements of this Veteran's diabetes process.  There is no basis for finding that a separate rating, other than that presently assigned for retinopathy, is warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with early nephropathy is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


